Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response application 16/540050 filed on 08/13/19. 

Summary of claims
	
Claims 1-6 are pending.

Claims 1-6 are rejected.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathieu et al. (US Pub. 2016/0094905).

As to claim 1 the prior art teach an earphone (see fig 1 element 10) for charging transmission through an earphone metal headband, wherein one end of a housing (4) is connected with a connecting plate (6); a metal headband (11) is fixed into the housing (4) (see fig 1 element 10, element 12 paragraph 0027-0029); 

one end of the metal headband (11) is welded with a metal bracket (1) (see fig 1, fig 2 paragraph 0028-0030); 

the other end of the metal bracket (1) is welded to a PCB (5); the PCB (5) is fixed into a shell (2) (see fig 1-4 paragraph 0030-0036 and background); 



a wireless charging coil (8) is fixed into the housing (4) (see fig 1-5 paragraph 0037-0040); 

and the wireless charging coil (8) of the housing (4) is electrically connected with a battery (9) inside the housing (4) through the PCB (5), characterized in that the battery (9) is used for transmitting current for charging through the metal brackets (1) on the left side and the right side (see fig 1-5 paragraph 0039-0042 and summary); 

the metal bracket (1) on each side is provided with two metal supporting strips (see fig 3-5 paragraph 0040-0044); 

and the two metal supporting strips are respectively used as positive and negative electrodes for charging current input (see fig 2-5 paragraph 0042-0049).

As to claims 2 the prior art teach characterized in that the earphone further comprises a wireless charging frame (7); the housing (4) is put on an upper part of the wireless charging frame (7) (see fig 1-3 paragraph 0029-0034); 



As to claim 3, the prior art teach characterized in that a solar panel (10) is used to replace the wireless charging coil (8) (see fig 1, fig 2 paragraph 0028-0032).

As to claim 4 the prior art teaches characterized in that the solar panel (10) is electrically connected with the battery (9) through the PCB (5) (see fig 1-4 paragraph 0033-0038 and background).

As to claim 5 the prior art teaches characterized in that the solar panel (10) is fixed to an outer surface layer of the housing (4) (see fig 2-5 paragraph 0036-0040 and summary).

As to claim 6 the prior art teaches characterized in that an upper part of the metal brackets (1) is made of a plated or rubberized outer casing (see fig 1-5 paragraph 0041-0047).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH C TAT/Primary Examiner, Art Unit 2851